Citation Nr: 1038815	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  04-16 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
sinusitis/allergic rhinitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran has verified active service from January 1990 to 
September 1993, and 17 years, 10 months, and 25 days of 
unverified prior active service.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, that 
increased the disability rating assigned to the Veteran's 
sinusitis/allergic rhinitis, from noncompensable to 10 percent 
disabling. 

In July 2009, the Board remanded this issue for additional 
development.  The file has now been returned to the Board for 
further consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claim.

The Board notes that the most recent VA treatment records 
associated with the claims file are dated in October 2008.  There 
is no indication that the Veteran no longer obtains VA treatment. 

Because VA is on notice that there are additional records that 
may be applicable to the Veteran's claim and because these 
records may be of use in deciding the claim, these records are 
relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).

The Board, by its July 2009 remand, directed the AMC/RO to 
provide the Veteran an additional VA examination to determine the 
current degree of severity his sinusitis/rhinitis.  The Board 
specifically directed the examiner to elicit from the Veteran a 
detailed history of relevant symptoms and conduct and review 
results of any indicated tests and studies, including sinus x-
rays.  The examiner was directed to obtain a detailed history 
regarding the frequency and severity (incapacitating and non-
incapacitating episodes) of the sinusitis/rhinitis, and identify, 
to the extent possible, the complaints, symptoms and findings 
attributable to the sinusitis/rhinitis versus any other 
respiratory or nasal disorders.  The examiner was also directed 
to identify any polyps present and identify the extent of any 
nasal obstruction.

Review of the November 2009 VA examination report indicates that 
the examiner did not elicit from the Veteran a detailed history 
of relevant symptoms of his sinusitis/rhinitis, beyond that of 
reporting that he experienced allergic rhinitis in the fall.  The 
examiner did not obtain a detailed history regarding the 
frequency and severity (incapacitating and non-incapacitating 
episodes) of the Veteran's sinusitis/rhinitis.  While the 
examiner reported that the Veteran presented with excellent ostia 
and without polyps, he did not identify the extent of nasal 
obstruction, if any. 

The examiner did not identify, to the extent possible, the 
complaints, symptoms and findings attributable to the 
sinusitis/rhinitis versus any other respiratory or nasal 
disorders.  Such is significant in the present case as the 
Veteran is separately service-connected for asthma with mild 
obstruction.  

Also, at the time of the Board's July 2009 remand, it 
specifically noted that during the Veteran's VA examination in 
August 2007, the examiner recommended a computed tomography (CT) 
scan in order to resolve the issue of whether the Veteran had 
chronic sinusitis.  The Board notes that there was no evidence 
that such was accomplished.  Significantly, at the time of the 
Veteran's November 2009 VA examination, conducted by the same 
examiner, the examiner reported that there was no evidence of 
sinusitis, without comment upon any CT scan or the need for the 
same.  Thus, it appears that the examiner did not review results, 
or in this case, conduct any indicated tests and studies, 
including sinus x-rays or CT scans.

Thus, based on the foregoing, Board finds the AMC/RO did not 
substantially comply with its prior remand directives with 
respect to the VA examination, and such examination is inadequate 
for rating purposes.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, an additional VA examination is required. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file the Veteran's treatment records 
maintained by the VA Health Care System 
(VAHCS) in Palo Alto, California, and the 
VA Medical Center (VAMC) in San Francisco, 
California, dated from October 2008 to the 
present.  To the extent there is an 
attempt to obtain records that is 
unsuccessful; the claims file should 
contain documentation of the attempts 
made.  The Veteran and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his sinusitis/allergic 
rhinitis.  The examiner should note all 
relevant pathology associated with the 
Veteran's sinusitis/allergic rhinitis.  

(a)  All indicated tests and studies, 
including sinus x-rays and CT scans, 
should be performed, and the examiner 
should review the results of any testing 
prior to completing the report.  If the 
examiner determines that sinus x-rays or 
CT scans are not required to determine the 
presence of sinusitis or reveal the 
current severity of the Veteran's 
sinusitis/allergic sinusitis, the examiner 
must state such.  

(b)  The examiner should elicit from the 
Veteran a detailed history of relevant 
symptoms related to his 
sinusitis/rhinitis.  Specifically, the 
examiner should elicit from the Veteran 
the number of incapacitating episodes, 
marked by bed rest and treatment by a 
physician and prolonged use (four to six 
weeks) of antibiotic treatment.  The 
examiner should elicit from the Veteran 
the number of non-incapacitating episodes, 
marked by headaches, pain, and purulent 
discharge and crusting.  The examiner 
should note whether there exists objective 
evidence indicating that the Veteran has a 
history of radical surgery with chronic 
osteomyelitis.  

(c)  The examiner should also identify any 
polyps associated with the Veteran's 
sinusitis/rhinitis, as well as the extent 
of any nasal obstruction due to 
sinusitis/rhinitis.  The examiner should 
specifically indicate with respect to each 
nasal passage whether there is complete 
obstruction, more than 50-percent 
obstruction or less than 50-percent 
obstruction.  If the examiner determines 
that the Veteran does not demonstrate 
nasal obstruction, the examiner must state 
such.  

(d)  The examiner should identify, to the 
extent possible, the complaints, symptoms 
and findings attributable to the Veteran's 
sinusitis/rhinitis versus any other 
respiratory or nasal disorders.  If the 
examiner determines that it is impossible 
to do so, the examiner must state such.  

The claims file should be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should note such review.  The claims file 
must be properly documented regarding any 
notifications to the Veteran as to the 
scheduled examination.

3.  Subsequent to the VA examination, 
review the examination report to ensure 
that it is in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, corrective 
procedures must be implemented. 

4.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the Veteran's claim of 
entitlement to a disability rating in 
excess of 10 percent for 
sinusitis/allergic rhinitis, considering 
any additional evidence added to the 
record.  If the action remains adverse to 
the Veteran, provide the Veteran and his 
representative with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return the 
case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


